Case: 16-11325      Document: 00513928778         Page: 1    Date Filed: 03/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-11325                                    FILED
                                  Summary Calendar                            March 28, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUDY GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:16-CR-11-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rudy Garcia has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Garcia has filed a response. The record is not sufficiently developed
to allow us to make a fair evaluation of Garcia’s claim of ineffective assistance




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11325     Document: 00513928778      Page: 2   Date Filed: 03/28/2017


                                   No. 16-11325

of counsel; we therefore decline to consider the claim without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Garcia’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review
and dispense with further briefing.      However, the district court’s written
judgment fails to reflect the dismissal of counts two, three, and four of the
indictment.    These counts were dismissed by the district court on the
Government’s motion. Additionally, the written judgment incorrectly states
that the offense of conviction involved “amphetamine” when in fact the offense
involved “methamphetamine.” A remand to correct such clerical errors is
proper. See FED. R. CRIM. P. 36.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
Garcia’s conviction and sentence are AFFIRMED, and the case is REMANDED
to the district court with the instructions to correct the judgment to reflect the
dismissal of counts two, three, and four of the indictment and to replace
“amphetamine” with “methamphetamine.” Garcia’s motion for appointment of
counsel is DENIED.




                                        2